Action by a married woman to recover damages for personal injuries resulting from the negligence of appellant Bundy, in the operation of a motor truck owned by appellants Wohlgemuth and Adams. The jury rendered a verdict in favor of plaintiff for $4,500, upon which judgment was duly entered. From that judgment defendants appeal. Judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, on the ground that the verdict as to the amount of damages is against the weight of evidence and excessive, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $2,500 the amount of the verdict rendered in her favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.